Citation Nr: 0522640	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  00-24 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that new and material evidence had 
not been submitted for the claim for service connection for a 
back injury.  


FINDINGS OF FACT

1.  Service connection for "muscle spasms" was denied in a 
September 1974 rating decision.  The veteran was notified of 
this decision and of his appeal rights and did not appeal the 
decision.  

2.  An application to reopen the claim for service connection 
for injury to the spine with residual slipped disc, muscle 
spasms, was denied in a February 1980 rating decision.  The 
veteran was notified of this decision and of his appeal 
rights and did not appeal the decision.  

3.  Evidence associated with the claims file shows a 
diagnosis of degenerative changes in the cervical spine with 
degenerative disc disease which must be considered in order 
to fairly decide the merits of the claim for service 
connection for residuals of a back injury.  

4.  Competent evidence of a nexus between the post service 
diagnoses of degenerative changes of the cervical spine with 
degenerative disc disease and narrowing of L4/L5 disc, to 
include manifestations of arthritis within one year following 
discharge from service, is not of record.


CONCLUSIONS OF LAW

1.  The September 1974 rating decision, which denied service 
connection for "muscles spasms," and the February 1980 
rating decision, which denied reopening the claim for 
"injury to the spine with residual slipped disc, muscle 
spasms," are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2003).

2.  Evidence submitted to reopen the claim for service 
connection for residuals of a back injury is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Degenerative changes of the cervical spine with 
degenerative disc disease and narrowing of L4/L5 were not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004, December 2004, and April 2005 
letters sent to the veteran.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The Board notes that in the VCAA letters issued, 
the RO provided the veteran with the evidence necessary to 
substantiate a claim for service connection, as opposed to 
the evidence necessary to reopen a previously-denied claim.  
The Board finds that the veteran has not been prejudiced by 
this for two reasons.  One, the Board is reopening the claim 
and considering it on the merits, and thus, the veteran has 
been properly informed of the evidence necessary to 
substantiate a claim for service connection.  Two, the 
veteran has alleged that he sustained an injury in service to 
his back and  that he currently has a back disorder, which is 
related to the injury he sustained in service.  Thus, this 
would indicate that the veteran is aware of the evidence 
necessary to substantiate a claim for service connection for 
residuals of a back injury.  Thus, any failure on the part of 
VA to inform the veteran of the evidence necessary to reopen 
his claim is nonprejudicial, as the claim is being reopened.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has attempted to obtain VA 
treatment records that the veteran had identified.  Records 
from the VA outpatient clinic in Corpus Christi, Texas, have 
been associated with the claims file.  The veteran claimed he 
had received treatment at the VA Medical Center in Houston, 
Texas.  The record reflects that VA has attempted to obtain 
those records several times to no avail.  In May 2003, VA 
properly informed the veteran of its inability to obtain 
those records and how it believed that the records did not 
exist or that further attempts to obtain the records would be 
futile.  It offered the veteran an opportunity to obtain the 
records himself and submit them.  The record does not reflect 
that the veteran submitted those records.  The veteran has 
not indicated the existence of any additional records that 
would aid in substantiating the claim.  Finally, VA has 
provided the veteran with an examination, to include a 
medical opinion, in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

II.  Decision

The veteran asserts that he injured his back in service, 
which has caused him cervical and lumbar spine disabilities.  

Pursuant to 38 U.S.C.A. § 7105, a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is inapplicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and the veteran's 
claim was filed in 1999.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified at 38 C.F.R. § 3.156(a) (2003)).

The record reflects that the RO adjudicated the veteran's 
claim essentially on the merits.  Initially, in the June 2000 
rating decision, the RO determined that the veteran had not 
submitted new and material evidence.  However, in the June 
2002 and June 2005 supplemental statements of the case, the 
RO considered the veteran's claim for service connection on 
the merits without making a finding that the veteran had 
submitted new and material evidence.  The veteran has not 
been prejudiced by this because the Board finds that new and 
material evidence has been presented to reopen the claim for 
service connection for residuals of a back injury and will 
also consider the veteran's claim on the merits.  However, 
before the Board may reopen a claim, there must be a finding 
by the Board that new and material evidence has been 
presented, and the Board must substantiate its finding.  See 
38 U.S.C.A. § 5108; Barnett, 83 F.3d 1380.  As such, the 
Board will herein conduct a brief discussion of the reasons 
and bases for its conclusion that new and material evidence 
has been presented, thereby reopening the claim for service 
connection for a residuals of a back injury.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

In the September 1974 rating decision, the RO denied service 
connection for "muscle spasms."  Of record at that time 
were service medical records, a VA hospitalization summary 
report, and the veteran's application for benefits.  The 
service medical records showed that in June 1974, the veteran 
was seen with complaints of neck and flank muscle spasms, 
which had occurred spontaneously that day.  The examiner 
noted that the veteran had been seen by another physician and 
that physical examination was normal.  X-rays taken at that 
time showed no evidence of fracture or acute change, which 
the examiner stated were within normal limits.  His physical 
examination of the veteran was "completely w[ithin] n[ormal] 
l[imits]."  The separation examination, which was conducted 
prior to the June 1974 complaint, showed that clinical 
evaluations of the neck and spine were normal.  The June 1974 
VA hospitalization summary report shows that the veteran had 
been hospitalized for "multiple drug abuse."  There was no 
mention of "muscle spasms" or neck or low back pain.  In 
the veteran's August 1974 application for benefits, he did 
not indicate having received any treatment for his back 
following his discharge from service.  

In the September 1974 rating decision, the RO denied service 
connection for muscle spasms stating that the veteran had not 
brought forth any current evidence of a back disorder.  The 
veteran was notified of this determination in October 1974, 
including his appellate rights, and he did not appeal the 
decision.  That decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The veteran next attempted to reopen his claim in November 
1979.  At that time, evidence associated with the claims file 
constitued medical records from the state penitentiary where 
the veteran was currently jailed.  Records dated in October 
1979 show that the veteran complained of low back pain, which 
he attributed to service.  He reported that he had been told 
by VA that he needed surgery.  A separate October 1979 
treatment record shows that the veteran complained of a 
three-month history of low back pain.  Following examination, 
the examiner stated that there was no evidence of nerve 
entrapment.  He noted he suspected there was a "large amount 
of psychological overlay."  A November 1979 treatment record 
shows that the examiner found evidence of decreased strength 
in the right lower extremity.  She recommended 
rehabilitation.

In a February 1980 rating decision, the RO denied reopening 
the claim for service connection.  In the March 1980 
notification of this determination, the RO stated that 
service connection was denied for "injury to spine with 
residual slipped disc, muscle spasm."  It informed the 
veteran of his appeal rights.  The veteran submitted 
additional records, which showed complaints of low back pain.  
The RO issued another letter in July 1980 stating that the 
disabilities the veteran was claiming were service connected 
were denied.  He was provided his appellate rights at that 
time as well.  He did not appeal the decision.  That decision 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In the current appeal, there is evidence that the veteran has 
been diagnosed with degenerative changes of C3 through C6 
with degenerative disc disease of C3/4, C4/5, and C5/6, and 
mild narrowing of the L4/5 disc on x-ray.  At the time of the 
February and July 1980 denials, while the veteran had brought 
forth competent evidence of post service complaints of low 
back pain, he had not brought forth any post service evidence 
regarding his cervical spine.  The September 1974 rating 
decision denied the claim for service connection for muscle 
spasms of the cervical spine due to there being no current 
disability.  There now is evidence that the veteran has a 
post service disability associated with his cervical spine, 
which was one of the specified bases for the denial of that 
claim in 1974.  Again, it must be noted that when the RO 
denied the veteran's claim again in 1980, there was still no 
evidence of a post service disability associated with the 
cervical spine.  In denying the application to reopen, the RO 
did not mention the cervical spine.

The Board finds that the evidence associated with the current 
appeal bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of a 
claim for service connection.  See 38 C.F.R. § 3.156(a).  
Therefore, the Board finds that the additional evidence 
submitted constitutes new and material evidence which is 
sufficient to reopen the claim for service connection for 
residuals of a back injury, and the claim is reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a back injury.  
The service medical records show that the veteran complained 
of neck and flank spasms, which, at that time, he stated had 
occurred spontaneously.  The veteran now claims that he fell 
down and injured his back, which is contrary to what the June 
1974 treatment record shows.  Regardless, the veteran is 
competent to state that he injured his back.  The service 
medical records, however, do not show any findings of a 
disability associated with the "muscle spasms" complaints.  
As noted above, the examiner noted that his examination had 
been within normal limits and that x-rays were negative.

Additionally, there is no showing that within one year 
following the veteran's discharge from service, he had 
manifestation of arthritis to a compensable degree.  The 
first showing of a post service lumbar spine disorder was in 
1979, which is approximately five years since he was 
discharged from service.  The first showing of a post service 
cervical spine disorder is in the May 2005 VA examination 
report, which is more than 30 years following the veteran's 
discharge from service.  Most importantly are the findings in 
the May 2005 VA examination report.  There, the examiner had 
an opportunity to review the veteran's claims file, including 
his service medical records.  She noted the veteran's 
complaints of muscle spasms in June 1974.  She concluded that 
the veteran's degenerative changes of the cervical spine with 
degenerative disc disease and the narrowing of the L4/5 disc 
were less likely than not due to service, but due, rather, to 
the veteran's age.  This is evidence against the veteran's 
claim, and there is no competent evidence to balance this 
opinion.

The Board is aware that some of the records in the claims 
file show examiners stating that the veteran developed back 
pain in service.  The Board does not find that such notations 
establish a nexus to service, as it is clear that the 
examiner is merely reporting the history as provided by the 
veteran without making any independent determination 
regarding the etiology of the back disability.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence. . . .'").

The veteran has alleged that he was hospitalized in service 
for his back problems.  The service medical records show that 
the veteran had been hospitalized at a VA facility due to 
drug abuse.  There is nothing in the hospitalization summary 
report to show the veteran was treated for back pain.  While 
the veteran has asserted that the current diagnoses 
associated with his cervical and lumbar spine are the result 
of the injury he sustained while in service, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for residuals of a back injury cannot be granted 
because of the lack of evidence of inservice disease or 
chronic injury, the lack of evidence of manifestations of 
arthritis to a compensable degree within one year following 
his discharge from service, and that there is no competent 
evidence of a nexus between the current back diagnoses and 
service.  As noted above, there is negative evidence of a 
nexus between the current diagnoses and service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of a back injury, to 
include degenerative changes of the cervical spine with 
degenerative disc disease and narrowing of L4/L5 disc, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.




ORDER

Service connection for residuals of a back injury, to include 
degenerative changes of the cervical spine with degenerative 
disc disease and narrowing of L4/L5 disc, is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


